Case 8:19-cv-01351-JVS-DFM Document 35-4 Filed 09/16/19 Page 1 of 2 Page ID #:1348



  1
  2
  3
  4
  5
  6
  7
  8
  9                         UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11
12    LOUIS A. COFFELT, JR.,                Case No. 8:19-cv-01351-JVS-DFM
13                  Plaintiff,                [PROPOSED] ORDER GRANTING
                                              DEFENDANTS SONY CORPORATION
14         v.                                 OF AMERICA, SONY PICTURES
                                              IMAGEWORKS INC., AND LARRY
15    ANDREW ANAGNOST, PASCAL W.              GRITZ’S MOTION TO DISMISS
      DI FRONZO, AUTODESK, INC.,              PLAINTIFF LOUIS A. COFFELT,
16    SONY PICTURES IMAGEWORKS                JR.’S COMPLAINT
      INC., SONY CORPORATION OF
17    AMERICA, and LARRY GRITZ,               Date: October 21, 2019
                                              Time: 1:30 p.m.
18                  Defendants.               Courtroom: Santa Ana, 10C
19                                            Hon. James V. Selna
20
21
22
23
24
25
26
27
28
Case 8:19-cv-01351-JVS-DFM Document 35-4 Filed 09/16/19 Page 2 of 2 Page ID #:1349



  1         Before the Court is the Motion to Dismiss Plaintiff Louis A. Coffelt, Jr.’s
  2   Complaint filed by Defendants Sony Corporation of America, Sony Pictures
  3   Imageworks Inc., and Larry Gritz (collectively, “Sony”). Having reviewed and
  4   considered all submissions in favor of, and opposed to, Sony’s Motion to Dismiss, all
  5   related filings, and the record before the Court, IT IS HEREBY ORDERED that:
  6         Sony’s Motion to Dismiss is GRANTED and the Complaint is DISMISSED
  7   WITH PREJUDICE with respect to the causes of action asserted against Sony (i.e.,
  8   the first, second, third, and sixth causes of action) under Rule 12(b)(6) of the
  9   Federal Rules of Civil Procedure.
10
11          IT IS SO ORDERED.
12
13    Dated: _________________
14
15                                                   ____________________________
                                                     Honorable James V. Selna
16                                                   United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28
                                                 1
